Citation Nr: 1516285	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to VA non service connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. The Veteran's non-service-connected disabilities include the following:  shoulder pain with rotator cuff tear, currently ratable at 20 percent; status post right rotator cuff repair, currently ratable at 10 percent; hypertension, currently ratable at 10 percent; and fractured right forearm, gastroesophageal reflux disease, anemia, chronic headaches, and alcohol dependent, each currently ratable as noncompensable.  His combined rating for pension purposes is 40 percent.

2. The Veteran's nonservice-connected disabilities do not permanently preclude him from engaging in all forms of substantially gainful employment consistent with his age, education, and work experience.


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected VA pension benefits have not been met.  38 U.S.C.A. §§ 1155, 1502, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim.  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Supreme Court held that the burden of proving harmful error in VCAA notice rests with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a May 2012 letter to the Veteran that fully addressed the notice elements and was sent prior to the initial RO decision.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Also, in the letter, the Veteran was advised of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Moreover, he has not demonstrated any error in VCAA notice,.  Shinseki v. Sanders, supra.  Thus, all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Further, the Veteran underwent a VA examination in October 2012 which included a review of his treatment records, a history from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The examination report is therefore adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence needed for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  No useful purpose would be served in remanding this matter for yet more development.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

The Veteran contends that he is unable to work due to his left and right shoulder disabilities. 

Nonservice-connected pension benefits are payable to a Veteran who served for ninety (90) days or more during a period of war, which is not in dispute here, and who was permanently and totally disabled due to nonservice-connected disabilities that are the not the result of his or her own willful misconduct.  38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993).  If a Veteran's combined disability is less than 100 percent, he or she must be unemployable by reason of disability.  38 C.F.R. §§ 3.321 , 3.340, 3.342 and Part 4, see also Brown v. Derwinski, 2 Vet. App. 444, 446 (1992). 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321 (a), Part 4.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 

To be eligible for VA pension, the evidence of record must demonstrate that the Veteran is permanently and totally disabled for nonservice-connected disabilities that are the not the result of her own willful misconduct.  For the purposes of pension benefits, the person shall be considered to be permanently and totally disabled if such individual is unemployable as a result of disability reasonably certain to continue throughout the life of the disabled person, or is suffering from (1) any disability which is sufficient to render it impossible for the average person to obtain a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the disabled person; or (2) any disease or disorder determined by the VA Secretary to be of such nature or extent as to justify a determination that persons suffering there from are permanently and totally disabled.  See 38 U.S.C.A. § 1501 (a); 38 C.F.R. §§ 3.340 (b), 4.15. 

One way for a Veteran to be considered permanently and totally disabled for VA pension purposes is to satisfy the "average person" test.  38 U.S.C.A. § 1502 (a); 38 C.F.R. § 4.15.  See Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the Veteran must have the permanent loss of use of both hands or feet, or one hand and one foot, or the sight of both eyes, or be permanently helpless or permanently bedridden; or the permanent disabilities must be rated, singly or in combination, as 100 percent.  The evidence does not show, and the Veteran does not claim, that she meets any of these criteria. 

Alternatively, all Veterans who are basically eligible for pension benefits and who are unable to secure or follow a substantially gainful occupation by reason of disabilities, which are likely to be permanent, shall be rated as permanently and totally disabled.  For the purposes of entitlement to pension benefits, the permanence of the percentage requirements of 38 C.F.R. § 4.16 is a requisite.  When the percentage requirements are met, and the disabilities involved are rated permanent in nature, a rating of permanent and total disability will be assigned if the Veteran is found to be unable to secure or follow substantially gainful employment for reason of such disability.  Prior employment or unemployment status is immaterial if in a judgment by a rating board the Veteran's disabilities render him or her unemployable.  38 C.F.R. § 4.17. 

The percentage requirements of 38 C.F.R. § 4.16 are as follows:  if there is only one disability, this disability shall be rated at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring a combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 . 

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the Rating Schedule, but is found to be unemployable for reason of her disabilities, age, occupational background, and other related factors, a permanent and total disability rating for pension purposes may be assigned on an extraschedular basis.  See 38 C.F.R. § 38 C .F.R. § 3.321 (b), 4.17 (b). 

The Veteran does meet the requirement for war time service and is currently unemployed.  However, the Board concludes that the evidence of record does not demonstrate that the Veteran is permanently and totally disabled.

The Board initially notes that the record shows that the Veteran is unemployed, that he completed 3 years of college, and that he has had training/experience as an emergency medical technician, in carpentry, and in operating heavy equipment, and considered his occupational field to be construction and oil fields.  Service connection is not in effect for any disabilities.  The record includes various nonservice-connected disabilities.  Disabilities considered for pension purposes only include shoulder pain with rotator cuff tear, currently ratable at 20 percent; status post right rotator cuff repair, currently ratable at 10 percent; hypertension, currently ratable at 10 percent; and fractured right forearm, gastroesophageal reflux disease, anemia, chronic headaches, and alcohol dependent, each currently ratable as noncompensable.  His combined rating for pension purposes is 40 percent.  See 38 C.F.R. § 4.16.  Therefore, the evidence must show that the Veteran is permanently and totally disabled from nonservice-connected disabilities not due to his own willful misconduct.  38 U.S.C.A. §§ 1502, 1513(a), 1521(a); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.342. 

The Veteran's combined rating for pension purposes does not meet the schedular requirements for consideration for nonservice-connected pension benefits.  38 C.F.R. §§ 4.16, 4.25.  However, regardless of the percentage requirements, the Board finds that the evidence of record does not indicate that the Veteran is unemployable; hence, nonservice-connected pension benefits are not warranted.

The Veteran has essentially contended he is unable to work due to his right and left shoulder disabilities.  Review of the records shows that he underwent surgery on his right shoulder in 2008 and 2010, and on his left shoulder in 2010 and 2014.  

On a VA examination in February 2011, the Veteran reported that his occupation was in construction and oil fields.  He reported he had been unemployed for 2 to 5 years, due to rotator cuff problems.  He claimed he was laid off from his last full time job in 2006 when the oil fields shut down, and that he could not look for work because he had rotator cuff problems.  He claimed he might need further surgery or rehabilitation, and also reported that he had an injured finger which prevented him from playing the guitar, and he hoped it would heal soon so he could resume being the lead man for a band.  

In an Income-Net Worth and Employment Statement (VA Form 21-527) submitted by the Veteran in May 2012, the Veteran reported that his bilateral shoulder surgeries and rotator cuff tears prevented him from working, and that his shoulder disabilities began in July 2007.  He reported he was not currently employed, and had last worked in May 2007.  He indicated he had completed 3 years of college, and had training/experience as an emergency medical technician, in carpentry, and in operating heavy equipment.  

On a VA DBQ (disability benefits questionnaire) examination in October 2012, it was noted that the Veteran's current chronic disabling conditions consisted of residuals of bilateral rotator cuff repairs.  It was also noted that in 2008 and 2010, he underwent surgical repair/revision of the right sided rotator cuff tear, and in 2010, he had left shoulder rotator cuff repair.  He had an excellent outcome for the right shoulder, with full range of motion and occasional pain with extreme lifting of the left shoulder with moderately reduced range of motion and minimal lifting capacity that the Veteran indicated would restrict him from the types of work he had done in the past - mostly moderate to heavy-skilled to semi-skilled jobs.  

The Veteran reported he was relearning to play a guitar, but had to hold his left arm in an adjusted awkward fashion to work the fretboard.  It was noted that the Veteran was not currently employed, and the examiner opined that the Veteran's shoulder conditions did not prevent him from securing or following a substantially gainful occupation.  For rationale, the examiner noted that the Veteran had nearly full use of the right upper extremity and partial use of the left arm, including light lifting or other standard arm/hand use with the left arm held at his side.  

VA treatment records showed that in January 2014 the Veteran underwent left shoulder surgery -- reverse TSA (total shoulder arthroplasty).  Thereafter, he was seen for follow up and in May 2014, he reported having persistent pain and limited range of motion in the left shoulder and that he had not gone to physical therapy yet.  In June 2014, he reported he was going to his physical therapy appointments and had been working hard, even at home, and was starting to be happy with the outcome.  It was noted that the came in wearing a sling for protection from people bumping into him.  Examination of his left shoulder revealed passive forward flexion was to 130 degrees, active forward flexion was to 100 degrees, abduction was to 90 degrees, and external rotation was to 50 degrees.  In September 2014, he reported having shoulder pain in both arms, particularly in the left shoulder following the recent surgery.  In October 2014, he reported occasional aches in the left shoulder, but much improved since his preoperative state.  He still wore a sling in public so people do not bump his shoulder, but really did not need the sling otherwise.  It was noted that he had no issues and went to physical therapy, and examination of his left shoulder revealed some limitation of motion with passive forward flexion to 150 degrees, active forward flexion to 100 degrees, abduction to 85 degrees, and external rotation to 40 degrees.  He had full range of motion in the right shoulder and no issues.  

To be entitled to a permanent and total rating for pension purposes, the evidence must show that the claimant is unable to secure or follow substantially gainful employment for reason of such disability.  In this case, while the Veteran's shoulder disabilities may make work more difficult for him, the preponderance of the competent medical evidence is against finding that his disabilities would prevent him from working.  His work history shows that at the VA examination in 2011, he reported he had been unemployed for 2 to 5 years due to rotator cuff problems, was laid off from his last full time job in 2006 when the oil fields shut down, and that he could not look for work because he had rotator cuff problems.  

However, review of the VA examination in 2012 shows that the VA medical professional who assessed the impact of the Veteran's right and left shoulder conditions on his ability to work concluded that he was not prevented from engaging in employment, and that he had nearly full use of the right upper extremity and partial use of the left arm.  Moreover, subsequent VA treatment records show that he underwent an additional surgery on his left shoulder in 2014, and that thereafter he underwent physical therapy for his left shoulder and continued to show improvement with range of motion.  As of October 2014, he reported occasional aches in the left shoulder, but much improved since his preoperative state, and he reported continuing physical therapy and having no issues.  He also had full range of motion in the right shoulder and no issues.  Thus, the preponderance of the competent medical evidence of record is against a showing that the Veteran's physical disabilities preclude him from securing and following substantially gainful employment. 

The Board has also considered the Veteran's lay contentions and acknowledges that he is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, his statements to this effect are outweighed by the competent VA medical records and opinion of the VA examiner regarding the severity of his right and left shoulder conditions and his employability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to VA non service connected pension benefits is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


